DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shah et al. (US Patent Application Publication No. 2017/0342823).
In reference to claim 1, Shah discloses a method for performing a borehole operation (Figs. 3A and 3B) comprising: 
generating an information signal in a borehole using a pulse generation member 112 (par. 0022, “pressure pulser”), wherein the information signal comprises a pressure variation within a borehole fluid (par. 0022); 

detecting, in the borehole (par. 0027, with transducer 118 “positioned some distance between the top of the casing 120 and the downhole object 124”), at least a portion of the information signal at a second time to provide a second signal (Fig. 4B, “FIRST REFLECTION”; par. 0029); and 
performing the borehole operation using the first signal and the second signal (Figs. 3A, 3B and 5; the borehole operation can be any of moving object 124 through the well or determining the position of object 124).
In reference to claim 2, Shah discloses that the first signal and the second signal are detected by a pressure sensor 118 in the borehole fluid (par. 0027).
In reference to claim 3, Shaw discloses that using the first signal and the second signal comprises estimating data indicative of a transmit time (par. 0029, “The travel time (Δt.sub.2) between the initial pulse and the first reflection can be correlated with the total distance traversed by the pressure pulse and reflection relative to the transducer 118”).
In reference to claim 4, Shah discloses that using the estimating comprises a mathematical correlation of the first signal and the second signal to determine a time shift (par. 0030, time shifts, such as Δt1< Δt2< Δt3 are determined for tracking the object 124).
In reference to claim 11, Shah discloses determining a two-way travel time based on the detection of the first signal and the detection of the second signal (par. 0029).
In reference to claim 14, Shah discloses that the second signal is indicative of at least a portion of the information signal reflected at a reflector 124 in the borehole (Figs. 3A and 3B, par. 0029).
In reference to claim 21, Shah discloses that the mathematical correlation is a cross-correlation (par. 0030, comparison of times Δt1, Δt2 and Δt3 for the pressure pulses constitutes a cross-correlation).

Allowable Subject Matter
Claims 5-9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20, 22 and 23 are allowed.

Response to Arguments
Applicant’s arguments in reference to claim 1 are moot in view of the new grounds of rejection.
Applicant’s arguments in reference to claim 22 are persuasive and claim 22 has been allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/23/22